Case 19-40893        Doc 72-1     Filed 05/18/20 Entered 05/18/20 21:32:01              Desc Proposed
                                        Order Page 1 of 1



                           IN THE UNITED STATES BANKRUPTCY
                          COURT FOR THE EASTERN DISTRICT OF
                                TEXAS SHERMAN DIVISION

  IN RE:                                           §
                                                   §
  FRANK MCLAIN MORGAN                              §            CASE NO. 19-40893
                                                   §
        Debtor                                     §            CHAPTER 13

       ORDER EXTENDING DEBTOR’S TIME TO FILE OBJECTION TO
     PROOF OF CLAIM # 6 FILED BY THE INTERNAL REVENUE SERVICE
         On consideration of the “Unopposed Motion to Extend Debtor’s Time to File

 Objection to Proof of Claim # 6 Filed by the Internal Revenue Service” filed on May 18,

 2020 by Debtor, it is:

         ORDERED that the time for Debtor to file an objection to Proof of Claim # 6 filed by

 the Internal Revenue Service is extended to July 20, 2010.
